PER CURIAM.
The assessor of the City of St. Louis appeals from the order of the trial court dismissing her petition for declaratory judgment and judicial review. That petition sought a review of the decision of the State Tax Commission upholding the applicability of Sec. 148.620.3 RSMo 1986 to taxation of personal property of a large number of defendant savings and loan companies. It also sought a declaration of the constitutionality of Sec. 148.620.3. The trial court sustained the motion of defendants to dismiss on the basis that plaintiff’s petition failed .to state a claim upon which relief can be granted and because plaintiff lacked standing to bring the action.
While this appeal was pending the Supreme Court decided Arsenal Credit Union v. Giles, 715 S.W.2d 918 (Mo. banc 1986). Both grounds forming the basis for the trial court’s order in this case were decided in that case favorably to plaintiff here. Counsel for both sides have so conceded in oral argument before us and have requested the case be remanded.
Order of dismissal is reversed and cause is remanded for further proceedings.